Citation Nr: 0718271	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which denied service connection 
for bipolar disorder and multiple sclerosis, respectively.  

In March 2007, a hearing before the undersigned Acting 
Veterans Law Judge was held via video conference.  A 
transcript of this hearing is of record.

The record raises the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  See VA 
Form 21-526, received in September 2003.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  Multiple sclerosis was not demonstrated in-service, or to 
a compensably disabling degree within seven years of service 
discharge.

2.  A psychiatric disability, to include bipolar disorder, 
was not manifested in service; a psychosis was not manifested 
in the first postservice year; and it is not shown that any 
current psychiatric disability is related to service.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred or aggravated in 
service, and it may not be presumed to have been incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

2.  Service connection for bipolar disorder is not warranted. 
 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A September 2003 letter and 
September 2005 statement of the case satisfied these 
criteria.


The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice in March 2006.  

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  


Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the above-cited notice 
complies with the requirements of 38 U.S.C.A. § 5103(a).  
Finally, the appellant was provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Therefore, the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When the disorder 
is multiple sclerosis, service connection shall be awarded 
where the disease becomes manifested to a degree of 10 
percent disabling within seven years from the date of 
separation from service.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).


In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service or to a service-connected disability). 
 See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Factual Background

The service medical records, to include the reports of the 
veteran's May 1974 enlistment examination and July 1977 
separation examination, make no mention of any psychiatric-
related problems or diagnoses.  The veteran complained of 
neck pain and headaches in August 1976.  The medical records 
also do not demonstrate the presence of any abnormalities, 
complaints or symptomatology recorded to be diagnostically 
representative of multiple sclerosis.

A March 1984 VA progress note shows that the veteran was seen 
for complaints of blurred vision and difficulty reading.  

A June 1986 VA medical record includes a diagnosis of major 
affective disorder.  

A December 1990 private medical report shows that the veteran 
was seen by Dr. Bridgman for complaints of visual field 
deficits.  The veteran complained of a sudden "graying of 
vision" in his left eye.  The physician provided a diagnosis 
of "possible" multiple sclerosis.  A follow up consultation 
report by Dr. Bridgman, dated later in December 1990, 
indicates that the veteran "probably" had multiple 
sclerosis.  

A December 1990 private MRI (magnetic resonance imaging) 
report shows that brain examination revealed findings of 
multiple small white matter lesions, which could be due to 
multiple sclerosis.  

An October 1998 private MRI report shows that brain 
examination revealed findings compatible with multiple 
sclerosis.  

A July 2002 private neuropsychiatric examination report 
provides a history of the veteran being diagnosed with 
bipolar disorder in 1983 and multiple sclerosis in 1990.  

An August 2002 private Medical Board Consultation report 
includes a diagnosis of bipolar disorder.  


A March 2003 VA outpatient treatment record notes a diagnosis 
of worsening depression.

A July 2003 VA outpatient treatment record includes a 
diagnosis of multiple sclerosis.  The Board parenthetically 
notes that the earliest obtainable VA outpatient records on 
file are dated in February 1984.  Records were sought from 
beginning in 1980.  

The report of a January 2004 VA examination shows that the 
veteran's claims file was reviewed.  The examiner, following 
review of the veteran's service medical records, commented 
that no evidence of visual disturbance or neck problems, 
other than complaints and findings relating to headaches, 
were evident.  The examiner noted that multiple sclerosis was 
diagnosed in 1990 or 1991.  The veteran was of the opinion 
that his in-service symptoms of neck pain and headaches 
constituted the beginning of multiple sclerosis 
symptomatology.  Following examination of the veteran, the 
examiner commented that the initial diagnosis of multiple 
sclerosis "far exceeded" the seven year presumptive period, 
and that he saw no evidence of symptoms of multiple sclerosis 
while the veteran was in the military.  The examiner added an 
addendum later in January 2004, indicating that the veteran 
had in-service muscle tension headaches and migraines with no 
diplopia or visual pathology.  

A January 2004 VA mental disorders examination report 
includes a diagnosis of bipolar disorder.  The examiner 
opined that the veteran's depression predated the onset of 
his multiple sclerosis first diagnosed in 1990.  Thus, though 
it could not have been caused by his multiple sclerosis, the 
current multiple sclerosis disorder was contributing to the 
severity of the depression.

In August 2004, the VA physician who examined the veteran in 
January 2004 and supplied the opinion regarding the etiology 
of his multiple sclerosis indicated that she had reviewed all 
medical records beginning in 1984 and did not find "any 
evidence of treatment for multiple sclerosis or symptoms that 
might be related to [multiple sclerosis].  These is no 
evidence of symptomatology of [multiple sclerosis] on or 
before 9/2/84 [seven years following the date of the 
veteran's service separation]."  


An August 2005 VA neurological report is also of record.  The 
examiner reviewed the complete claims file, including the 
above-mentioned VA medical record dated in March 1984.  The 
examiner commented that the veteran had transient visual 
blurring in March 1984, and that no other specific symptoms 
referable to multiple sclerosis were obviously noted or 
documented prior to 1990.  The 1984 medical findings were 
reported to be too nonspecific to definitely judge one way or 
the other whether they were related to any possibility of 
demyelinating disease.  The examiner added that the 1984 
findings could not be "definitely related to or a precursor 
of multiple sclerosis."  

At his March 2007 Board hearing the veteran testified that 
post-service vision problems were essentially symptoms of 
multiple sclerosis.  See pages six and seven of hearing 
transcript (transcript).  He added that his bipolar disorder 
was, in effect, caused by his multiple sclerosis.  See page 
12 of transcript.  

Analysis

Multiple Sclerosis

The Board, after reviewing the evidence of record, the 
testimony and the argument presented, finds that the 
preponderance of the evidence is against finding a basis to 
grant entitlement to service connection for multiple 
sclerosis.  In this regard, the clinical evidence, while 
unequivocal as to whether the appellant has a firm diagnosis 
of multiple sclerosis, fails to include any competent medical 
evidence showing that the disorder was manifested either in-
service or to a compensable degree within seven years of his 
separation from active duty.

Specifically, the service medical records do not reveal any 
complaints or findings that led to an in-service diagnosis of 
multiple sclerosis.  Further, no post service physician has 
found that the appellant's in-service presentation of certain 
signs and symptoms were the prodromal indications of the 
disease.  Indeed, a VA physician in January and August 2004, 
in observing that multiple sclerosis was first diagnosed in 
1990 (some 13 years following the veteran's service 
separation), added that no evidence of symptoms of multiple 
sclerosis was evidenced while the veteran was in the military 
and that 1984 findings of vision complaints could not be 
"definitely related to or a precursor of multiple 
sclerosis."  

The Board acknowledges that the veteran and his wife have 
testified that they believe that his multiple sclerosis began 
during the appellant's service.  Neither, however, is shown 
to be trained in the field of medicine.  Hence, neither is 
competent to offer a medical opinion which addresses the 
etiology of the appellant's illness, nor competent to relate 
retrospectively recalled signs to a diagnosis they believe to 
be appropriate.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Bipolar Disorder

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met; a diagnosis of bipolar disorder is shown.

The two additional requirements to be satisfied are: 
 Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records are completely devoid of any mention of a psychiatric 
disorder.  Though major affective disorder was diagnosed in 
1986, and while a history of bipolar disorder in 1983 is 
mentioned as part of a medical record on file, bipolar 
disorder is first shown to have been diagnosed in 2002.  
Thus, direct service connection, i.e., on the basis that 
chronic disability became manifested in service and has 
persisted since, is not warranted.  

Also, while not specifically claimed as such, secondary 
service connection for bipolar disorder (as secondary to the 
multiple sclerosis), is clearly not for assignment.  See 
38 C.F.R. § 3.310 (2006).  Here, service connection is not in 
effect for multiple sclerosis.  


Further, evidence of a psychosis is not of record. 
 Therefore, consideration of presumptive provisions afforded 
for chronic diseases is not indicated.  And the record is 
devoid of any medical opinion which relates a current 
psychiatric disorder to service.

Without evidence of psychiatric disability in service, 
without evidence of a psychosis in the first postservice 
year, and with no competent evidence of a nexus between the 
veteran's current psychiatric disability and service, service 
connection for such disability is not warranted.  The 
veteran's statements and testimony relating his current 
psychiatric problems to service cannot by themselves 
establish that this is so.  As a layperson, he is not 
competent to opine regarding the etiology of a disease or 
disability.  See Espiritu, supra.  

Accordingly, as the preponderance of the competent evidence 
is against the claims, the benefit of the doubt doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
Dennis F. Chiappetta
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


